PD-1430-14
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 11/13/2015 2:38:11 PM
                                CAUSE NO. PD-1430-14                  Accepted 11/13/2015 2:44:38 PM
                                                                                       ABEL ACOSTA
                                                                                               CLERK
 SHELLEY WALKER                             §   IN THE COURT OF CRIMINAL
                                            §
 VS.                                        §   APPEALS IN
                                            §
 THE STATE OF TEXAS                         §   AUSTIN, TEXAS
                                                                          November 13, 2015
                        MOTION TO EXTEND TIME TO FILE
                           THE BRIEF ON THE MERITS
TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Appellant and Petitioner in the above styled and numbered cause,

and moves this Court to grant an extension of time to file appellant's brief, pursuant
to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

1.     This case is on appeal from the 241st Judicial District Court of Smith

       County, Texas.

2.     The case below was styled State v. Shelley Walker and numbered 241-0593-12.
3.     Appellant was convicted of Injury to a Child and was assessed a sentence of
       twenty-five (25) years confinement in the Texas Department of Criminal

       Justice-Institutional Division.

4.     The Appellant’s Brief was filed with the Twelfth Court of Appeals on July 3,

       2013. The Opinion was issued on September 17, 2014 by the Twelfth Court of

       Appeals, Tyler, Texas.
5.     The Petition for Discretionary Review was filed on November 17, 2014. The

       Petition for Discretionary Review was granted on October 14, 2015.
6.     Counsel requests the Court an extension of ninety (90) days due to the number

       of briefs with deadlines. Appellant requests an extension of time due to the

       following facts and circumstances.

       Since the Petition for Discretionary Review was granted in this case, Counsel
       has:
     A.    Attended a federal seminar entitled “Defending the White Collar Case:

           In and Out of Court” in New York, New York starting on October 22, 2015

           and concluding on October 24, 2015;

     B.    Filed the Appellant’s Brief with the Twelfth Court of Appeals in Case No.
           12-15-00071-CR, Harold Bass, Jr. v. The State of Texas on October 30,

           2015;
     C.    Tried the cases entitled, Case Nos. 201403358 and 201403357,

           Commission on Lawyer Discipline v. J. R. T. in Rusk County, Texas on

           October 30, 2015;

     D.    Participated in the Texas Indigent Defense Commission Webinar on the
           criminal appellate Delphi Seminar on November 10, 2015. Appellant’s

           Attorney is board certified in Criminal Appellant Law and is also a

           member of the PDP Criminal Law Planning Committee for the State Bar

           of Texas; and

     E.    Counsel has appeared in numerous hearings in state and federal court

           over the last thirty days, including hearings in the Federal and State

           District Courts, and hearings in Smith, Rains and Van Zandt Counties.

7.   Appellant’s Counsel has the following briefs that are also due to the Twelfth

     Court of Appeals:

     A.    Cedric Humber v. The State of Texas, Case No. 12-15-00239-CR, on

           November 12, 2015;

     B.    Steven Moore v. The State of Texas, Case No. 12-15-00195-CR, on
           November 30, 2015, with no further extensions;

     C.    Gaylord Stevens v. The State of Texas, Case Nos. 12-15-00162-CR, 12-15-

           00163-CR and 12-15-00164-CR;
     D.    In the Matter of S. M., a juvenile, Case No. 12-15-00243-CV, upon
           completion of the Clerk’s Record and Reporter’s Record;
      E.    Neal Hunter v. The State of Texas, Case No. 12-15-00268-CR, upon the

            completion of the Clerk’s Record and Reporter’s Record; and

      F.    Joseph Neal Jones v. The State of Texas, Case No. 12-15-00267-CR, upon

            the completion of the Clerk’s Record and Reporter’s Record.

      Appellant requests an extension of time due to the above referenced facts and
      circumstances.

8.    Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of ninety (90) days, and for such other and further

      relief as the Court may deem appropriate.


                                              Respectfully submitted,


                                              Law Office of James W. Huggler, Jr.
                                              100 E. Ferguson, Suite 805
                                              Tyler, Texas 75702
                                              Tel: (903) 593-2400
                                              Fax: (903) 593-3830
                                              By: /S/ James W. Huggler, Jr.
                                              James W. Huggler, Jr.
                                              State Bar No. 00795437
                                              Attorney for APPELLANT


                           CERTIFICATE OF SERVICE


      This is to certify that on November 13, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, and Lisa McMinn, State Prosecuting

Attorney, PO Box 12405, Austin, Texas 78711, by regular mail, fax, or hand delivery.



                                              /S/ James W. Huggler, Jr.
                                              James W. Huggler, Jr.